I concur in paragraphs one and two of the syllabus and in the judgment. Even if we assume the driver of the automobile in which decedent was riding to have been guilty of negligence, such negligence could not have been imputed to the decedent. He is presumed to have been free from negligence. The entire court (with the exception of the Chief Justice) having concluded that there is no substantial evidence in the record upon which an issue of contributory negligence could have been properly submitted to the jury, that conclusion requires the reversal of the judgment and the awarding of a new trial and makes unnecessary any consideration of the two-issue rule.
WILLIAMS, J., concurs in the foregoing concurring opinion.